J-A14025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILBERT COLON

                            Appellant                 No. 301 MDA 2014


            Appeal from the Judgment of Sentence January 15, 2014
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0004513-2012


BEFORE: BENDER, P.J.E., JENKINS, J., and STRASSBURGER, J.*

MEMORANDUM BY JENKINS, J.:                                 FILED MAY 18, 2015

        A jury found Wilbert Colon guilty of first degree murder1, third degree

murder2, aggravated assault3, carrying firearms without a license4, and

possession of an instrument of crime (“PIC”).5      The trial court sentenced

Colon to life imprisonment without possibility of parole for first degree

murder, 3½ - 7 years’ imprisonment for carrying firearms without a license
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 2502(a).
2
    18 Pa.C.S. § 2502(c).
3
    18 Pa.C.S. § 2702(a)(1).
4
    18 Pa.C.S. § 6106(a)(1).
5
    18 Pa.C.S. § 907(a).
J-A14025-15


and 16 months’ – 5 years’ imprisonment for PIC.             Colon’s sentences for

carrying firearms without a license and PIC both run concurrently with his

first degree murder sentence.6          Colon filed a timely notice of appeal, and

both Colon and the trial court complied with Pa.R.A.P. 1925. We affirm.

       Colon raises five issues in this direct appeal, which we re-order for the

sake of convenience:

              1. Whether the evidence presented by the
              Commonwealth in their case in chief was insufficient
              as a matter of law to establish [Colon]’s guilt beyond
              a   reasonable     doubt,    given   the    extremely
              contradictory, inconsistent, biased and patently
              unreliable testimony of the Commonwealth witnesses
              who had a vested interest in the outcome of the trial,
              thereby warranting a judgment of acquittal and/or
              new trial.[7]

              2. Whether the trial court erred and/or committed an
              abuse of discretion and/or deprived [Colon] of his
              right to due process and/or a fair trial in allowing the
              Commonwealth to introduce evidence of a letter or
              note purportedly written by [Colon], that was found
              in the prison laundry, without proper foundation or
              any authentication. Said letter or note was extremely
              prejudicial which outweighed any probative value
              and should not have been admitted and read to the
              jury.
____________________________________________


6
  At sentencing, the trial court dismissed the charge of persons not to
possess firearms (18 Pa.C.S. § 6105). Colon’s convictions for third degree
murder and aggravated assault merged with his first degree murder
conviction for purposes of sentencing.
7
  One might infer from this language that Colon challenges the weight of the
evidence, but the discussion in his brief makes clear that he challenges the
sufficiency of the evidence. Accordingly, we treat this issue as a challenge
to the sufficiency of the evidence.



                                           -2-
J-A14025-15



            3. Whether the Court erred in allowing the
            Commonwealth to violate Colon’s Due Process Rights
            and/or rights under the 14th, 5th and 6th
            Amendments, specifically, by allowing [Investigator]
            Perkins to testify from a police report that was being
            used as substantive evidence regarding alleged false
            statements made by [Colon], where [Colon] was not
            shown the police report, said police report was not
            adopted by [Colon] and the report was not a
            verbatim recording of [Colon]’s statement to Perkins.

            4. Whether [Colon] was denied a fair trial by the
            prosecutorial misconduct of the assistant district
            attorney, who asked a highly prejudicial and
            inflammatory question regarding [Colon]’s failure to
            voluntarily come into the police station to speak with
            the police under circumstances whereby it can be
            reasonably assumed that a jury would naturally draw
            an adverse inference from the comment, thereby
            violating [Colon]’s 5th and 6th Amendment rights and
            warranting a new trial.

            5. Whether [Colon] was denied a fair trial by the
            prosecutorial misconduct of the assistant district
            attorney, who made a highly prejudicial and
            inflammatory statement regarding [Colon]’s pre-
            arrest silence under circumstances whereby it can be
            reasonably assumed a jury would naturally draw an
            adverse inference from the comment, in violation of
            [Colon]’s 5th and 6th Amendment rights and right to
            Due Process, thereby warranting a new trial.

Brief For Appellant, pp. 9-10.

      We first address Colon’s challenge to the sufficiency of the evidence.

Our standard of review is well-settled:

            [W]hether[,] viewing all the evidence admitted at
            trial   in  the   light most    favorable    to   the
            [Commonwealth as the] verdict winner, there is
            sufficient evidence to enable the fact-finder to find
            every element of the crime beyond a reasonable

                                     -3-
J-A14025-15


              doubt. In applying [the above] test, we may not
              weigh the evidence and substitute our judgment for
              the fact-finder. In addition, we note that the facts
              and     circumstances       established    by    the
              Commonwealth need not preclude every possibility
              of innocence. Any doubts regarding a defendant’s
              guilt may be resolved by the fact-finder unless the
              evidence is so weak and inconclusive that as a
              matter of law no probability of fact may be drawn
              from     the     combined      circumstances.   The
              Commonwealth may sustain its burden of proving
              every element of the crime beyond a reasonable
              doubt by means of wholly circumstantial evidence.


Commonwealth v. Troy, 832 A.2d 1089, 1092 (Pa.Super.2003) (citations

omitted).

       The following evidence was adduced during trial: at 7:00 p.m on June

15, 2012, two Reading police officers were attending to a domestic call when

they heard several gunshots. N.T. 91-92.8 The officers proceeded on foot to

16th and Cotton Streets, where they observed a number of people running.

Id. at 93, 122. A group of people stood near the victim, Tarik Billups (“the

victim”), who was lying on a porch on Cotton Street.            Id. at 93.   Officer

Linderman called for medical assistance and found three spent shell casings

near the sidewalk in front of the porch.         Id. at 106-107. Billups later died

at the hospital. Id. at 128-29.



____________________________________________


8
  The transcript from Colon’s five-day trial is a single transcript with
consecutively numbered pages.



                                           -4-
J-A14025-15


      Another officer at the scene, Officer Shreiner, went to the businesses

located in the area to retrieve any surveillance footage.       Id. at 134.

Shreiner retrieved a video from the business located at the corner of 16th

and Cotton Streets called Tack’s Sandwich Shop, which showed some of the

actors involved in the incident both prior to and after the shooting, but not

the shooting itself. Id. at 135, 143.

      An evidence technician collected multiple items which appeared to be

connected to the shooting, including a hat taken from the breezeway

between the porches, a blood swab from the porch, a gray sweatshirt found

near the porch, a broken beer bottle found near the porch, and the

aforementioned shell casings. Id. at 146, 156.

      Following the shooting, through review of the video and the interview

of an eyewitness, Jenny Matetich, the police determined that the victim and

multiple other individuals (Brandon Harrison, Antonio Kreiser, Luis Cordovez,

Jalil Jacquez, and an unknown black male) were involved in an altercation

prior to the shooting. Matetich, who was unloading items across the street,

witnessed a brawl between the victim, Kreiser, and the unknown black male,

and she heard gunshots soon thereafter and looked away. Id. at 226-227.

Matetich also saw one individual who was wearing a gray sweatshirt prior to

the shooting but not after the shooting. Id. at 227.

      Investigator Perkins interviewed Harrison, Kreiser, Cordovez, and

Lamont Gore, who was a friend of the victim and a resident of Cotton Street.


                                        -5-
J-A14025-15


Gore stated that the victim was visiting his house when he heard a group of

men yelling for the victim to come outside. Id. at 523. Gore identified this

group as Colon, Harrison, Kreiser, Cordovez, Jacquez and the unknown black

male. Id. at 524. Gore stated that Kreiser approached the victim yelling and

heard Colon, who was wearing a gray sweatshirt, say: “I have the hammer

on me”, which Gore took to mean a firearm. Id. at 527. Kreiser threw a

bottle at the victim, and a brawl “erupted.”     Id. at 528. The fight moved

from Gore’s porch across another porch and ended with the victim being

knocked down onto a third porch.       Id. at 531-532.    As the fight wound

down, the only individual on the porch was the victim, who was beginning to

get back up. Id. at 535. At that point, Gore saw only Colon, who was no

longer wearing the gray hooded sweatshirt, run onto the porch, shoot the

victim three times, and flee down a breezeway. Id. at 536.

      Perkins also took statements from Cordovez, Harrison, and Kreiser

(who all subsequently testified to these facts at trial). All three stated that

they met at a house on Cotton Street and walked down to the Cotton Gin in

order for Kreiser to buy a beer.   Id. at 295.    Kreiser stated that after he

exited the bar, he observed that Colon had left the group and had gone back

up the street.   Id. at 329.   Cordovez and Harrison, as well as the video,

corroborate this fact.   Kreiser observed Colon up the street across from

Gore’s house, arguing with the victim. Id. at 329. As the rest of the group

walked towards Gore’s house, Colon ran at the victim, who went back into


                                     -6-
J-A14025-15


Gore’s house. Id. at 329. The victim exited Gore’s house and had words

with the group about an altercation the night before.    Id. at 330. At this

point, Kreiser threw the beer that he had just purchased at the victim, then

ran at him and attempted to hit him.        Id. at 331-332.   The scuffle then

moved across the porches and eventually ended with Kreiser dusting himself

off and the victim starting to get up. Id. at 334. Kreiser stated that as he

was getting up, he heard gunshots and saw Colon shoot the victim. Id. at

336. Kreiser fled the scene but spoke to Colon a few days later, at which

time Colon told him that “he [Colon] would take the rap for this because

that’s the type of man he is.” Id. at 344. Harrison and Cordovez stated that

only Colon was on or near the porch when the victim was shot. Id. at 282,

436.

       Investigator Perkins also took a statement from Colon after he was

brought to the police station and read his Miranda warnings. Colon stated

that the other individuals went up the street first before Colon did. Id. at

652. Colon denied wearing a gray hooded sweatshirt that day, Id. at 657,

but he admitted leaving for New York soon after the incident. Id. at 654.

Colon did not testify during trial.

       An autopsy showed that the victim died from two gunshot wounds

which entered from his right side, perforated his lung and lodged in his

spinal vertebrae.    Id. at 572-573.    A trained firearms expert, Corporal




                                      -7-
J-A14025-15


Garrett, examined the two bullets removed from the victim’s body and

testified that they were fired from the same firearm. Id. at 185.

     Colon’s DNA was found on the gray, hooded sweatshirt recovered at

the crime scene.    Id. at 564. Colon’s DNA was not found on the hat

recovered at the crime scene; only the victim’s DNA was on that item. Id.

at 565.

     During his investigation, Investigator Perkins received a letter seized

from a laundry bag at the Berks County Prison. Id. at 705-706. The letter

stated that “they hitting me with murder 1 + 3”, referred to Harrison’s and

Kreiser’s cooperation with the police, stated where to find them, and

instructed that “they gotta go.”   Id. at 606; see also Exhibit C-38 (note

stating “I think that nigga Gun Play dropped a statement for sure,” “they

don’t got da gun or none of dat[,] just these niggas giving up tape on me,”

“tell these niggas out there to get on these niggers tops[.] But H and Gun

Play gotta go, no if, ands or buts about it, fam, they gotta go”). The letter

was removed from the pocket of a shirt which was inside a color-coded

laundry bag that belonged to cell J-212, and a tag on the bag had the word

“Gutter” written on it. Id. at 590. “Gutter” is a known nickname for Colon.

Id. at 278. At the time the letter was found, Colon was incarcerated at the

Berks County Prison in cell J-212. Id. at 604.

     Lastly, Investigator Perkins was able to ascertain through the use of

the Pennsylvania State Police records check that Colon did not have a license


                                    -8-
J-A14025-15


to carry a concealed firearm because he was ineligible to have one. Id. at

659. At trial, Colon stipulated to the fact that he does not have a permit to

carry a concealed firearm. Id. at 661.

      To prove first degree murder, the Commonwealth must introduce

evidence which establishes beyond a reasonable doubt that a human being

was unlawfully killed, the accused bears responsibility for the killing, and the

accused acted with malice and a specific intent to kill. Commonwealth v.

Briggs, 12 A.3d 291 (Pa.2011); 18 Pa.C.S. §§ 2501, 2502(a).                    An

intentional killing is a “[k]illing by means of poison, or by lying in wait, or by

any other kind of willful, deliberate, and premeditated killing.” 18 Pa.C.S. §

2502(d).    The    Commonwealth       may    prove    intent    through    wholly

circumstantial evidence, such as evidence showing the use of a deadly

weapon by the accused on a vital part of the victim’s body. Briggs, 12 A.3d

at 306. Likewise, malice may be inferred from the use of a deadly weapon

on a vital portion of the victim’s body. Id. at 307. The definition of a deadly

weapon includes “[a]ny firearm, whether loaded or unloaded.” 18 Pa.C.S.

§2301; Commonwealth v. Scott, 752 A.2d 871, 874 (Pa.2000).

      At the outset, we note that Colon waived his challenge to the

sufficiency of the evidence relating to first degree murder.        Without any

citation to the record, Colon argues that “the only evidence in the

Commonwealth’s case in chief that could arguably establish the Defendant’s

guilt, comes from [three] biased individuals with the greatest motive and


                                      -9-
J-A14025-15


reason to lie about the shooting to implicate another.” Brief For Appellant,

p. 24.   Colon, however, fails to identify specific instances of lying by

Commonwealth witnesses.       Absent pertinent citations to the record, Colon

has waived this argument.     Commonwealth v. Johnson, 985 A.2d 915,

924 (2009) (appellant waived issue on appeal where he failed to present

claim with citations to relevant authority or develop issue in meaningful

fashion capable of review).

      Even if Colon preserved this argument for appeal, the evidence,

viewed in the light most favorable to the Commonwealth as verdict winner,

clearly establishes Colon’s guilt.   The evidence establishes that Colon shot

Billups multiple times. An autopsy determined that the cause of death was a

gunshot wound to Billups’ chest than perforated his lung and lodged in his

vertebrae. In addition to eyewitness testimony identifying Colon as the lone

gunman, ballistics testing confirmed that only one firearm was used in

Billups’ murder.   Gore’s testimony established that prior to the shooting,

Colon yelled at the victim that he had “the hammer,” and Billups fled into

Gore’s house after hearing this. Substantial post-event circumstantial

evidence points towards Colon as having killed Billups.    Colon told Kreiser

that he, Colon, would “take the rap” for the murder. Colon also gave a

statement to Investigator Perkins which contradicted the undisputed video

evidence as well as the testimony of all of the other witnesses, showing his

attempt to mislead the police from his own guilt.      In addition, the letter


                                     - 10 -
J-A14025-15


retrieved from Colon’s prison laundry shows that he intended to dispose of

the witnesses against him, evidencing his consciousness of guilt.

       Contrary to Colon’s argument, the evidence against him did not consist

only of testimony from allegedly biased eyewitnesses. Much of the evidence

was forensic in nature, and other evidence came from sources other than the

eyewitnesses, such as the letter found in Colon’s prison laundry. And while

Colon might be skeptical about the eyewitnesses’ veracity, we must construe

all evidence of record, including their testimony, in the light most favorable

to the Commonwealth.          Under this standard, the evidence of first degree

murder plainly was sufficient.9

       The evidence also was sufficient to prove Colon’s guilt for PIC and

carrying firearms with a license.         PIC requires proof beyond a reasonable

doubt that he possessed an instrument of crime with intent to employ it

criminally. 18 Pa.C.S. § 907(a). Section 907(d) defines an instrument of

crime as “anything used for criminal purposes and possessed by the actor

under circumstances not manifestly appropriate for lawful uses it may have.”

Viewed in the light most favorable to the Commonwealth, the eyewitness

testimony and the recovered spent shell casings establish Colon’s possession



____________________________________________


9
 We need not consider whether there was sufficient evidence of third degree
murder and aggravated assault, because these crimes merged with Colon’s
sentence for first degree murder.



                                          - 11 -
J-A14025-15


of an instrument of crime for criminal purposes and his intent to employ it

criminally under circumstances not manifestly appropriate for any lawful use.

      The crime of carrying firearms without a license requires the

Commonwealth to prove that the defendant carried a firearm in any vehicle

or carried a firearm concealed on or about his person, except in his place of

abode or fixed place of business, without a valid and lawfully issued license.

18 Pa.C.S. § 6106(a).      Construed in the light most favorable to the

Commonwealth, the evidence demonstrates that Colon possessed a firearm

that he used to shoot Colon. Criminal Investigator Perkins confirmed, and

Colon stipulated, that Colon did not have a license to carry a concealed

weapon.

      We next address Colon’s argument that the trial court abused its

discretion by permitting the admission of the letter found in a laundry bag

that belonged to Colon’s cell at the county prison. The letter directed that

two trial witnesses against Colon “gotta go”, which the Commonwealth

contended was an order to kill the witnesses. Defense counsel objected to

admission of the letter due to alleged lack of authentication, but the trial

court overruled this objection. N.T. 601-02, 605.

      Questions relating to the admission and exclusion of evidence are

within the sound discretion of the trial court and will not be reversed on

appeal absent an abuse of discretion.        Commonwealth v. Boczkowski,

846 A.2d 75, 93 (Pa.2004). An abuse of discretion is not merely an error of


                                    - 12 -
J-A14025-15


judgment; discretion is abused when the law is overridden or misapplied or

the judgment exercised is manifestly unreasonable, or the result of

partiality, prejudice, bias, or ill will, as shown by the evidence or the record.

Commonwealth v. Snyder, 870 A.2d 336, 343 (Pa.Super.2005).

       Pa.R.E. 901 provides: “To satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it

is.”   Pa.R.E. 901(a).    Rule 901 further provides in relevant part: “The

following are examples only--not a complete list--of evidence that satisfies

the requirement: … (4) The appearance, contents, substance, internal

patterns, or other distinctive characteristics of the item, taken together with

all the circumstances.”     Pa.R.E. 901(b).      Thus, “a document may be

authenticated by circumstantial evidence, a practice which has been

uniformly recognized as permissible.”         Commonwealth v. Brooks, 508

A.2d 316, 318 (Pa.Super.1986). Thus,

            ‘proof of any circumstances which will support a
            finding that the writing is genuine will suffice to
            authenticate the writing.’ McCormick, Evidence, §
            222.     The courts of this Commonwealth have
            demonstrated the wide variety of types of
            circumstantial evidence that will enable a proponent
            to     authenticate    a    writing.    See     e.g.,
            Commonwealth v. Nolly, [] 138 A. 836 (1927)
            (letters authenticated by contents: facts known only
            to sender and recipient); Commonwealth v. Bassi,
            [] 130 A. 311 (Pa.1925) (unsigned letter
            authenticated by defendant’s nickname written on it,
            along with contents indicating knowledge of matters
            familiar to both defendant-sender and witness-

                                     - 13 -
J-A14025-15


            recipient); McFarland v. McFarland, [] 107 A.2d
            615, 616 (Pa.Super.1954) (authentication by writer’s
            style and diction); Commonwealth v. Gold, [] 186
            A. 208, 211 (Pa.1936) (dicta) (circumstantial
            evidence authenticating telephone call by recipient’s
            subsequent actions would have sufficed to identify
            cablegram if offered); Campbell v. Wade, 83
            Pa.Super. 415, 418 (1924) (purported author’s
            subsequent keeping of appointment arranged in
            letter sufficient to authenticate).

Brooks, 508 A.2d at 319; see also Bassi, 130 A. at 311-12 (memorandum

book authenticated by its discovery in a place connected to a party; book

was found in bag in room defendant had occupied with three other men and

contained diagram or sketch showing location of towns and highways in

vicinity of robbery).

      “The ultimate determination of authenticity is for the jury.               A

proponent of a document need only present a prima facie case of some

evidence of genuineness in order to put the issue of authenticity before the

factfinders.” Brooks, 508 A.2d at 320. “The court makes the preliminary

determination of whether or not a prima facie case exists to warrant its

submission to the finders of fact.” Id.

      The record provides ample circumstantial evidence of the letter’s

authenticity.     The letter was discovered in a laundry bag that belonged to

Colon’s prison cell.    Attached to the laundry bag was a tag inscribed with

Colon’s nickname, Gutter. The letter referred to matters familiar to Colon,

including   the    murder   charges   against   him,   Harrison’s   and   Kreiser’s

cooperation with the police (“giving up tape on me”), and the fact that the

                                      - 14 -
J-A14025-15


police did not have the gun. The trial court thus acted within its discretion

by finding prima facie evidence of the letter’s authenticity and submitting it

to the jury for consideration.

      In his next argument, Colon alleges a violation of his Fifth, Sixth and

Fourteenth Amendment rights because the trial court permitted Investigator

Perkins “to testify from a police report that was being used as substantive

evidence regarding alleged false statements made by [Colon], where [Colon]

was not shown the police report, said police report was not adopted by

[Colon] and the report was not a verbatim recording of [Colon]’s statement

to Perkins.” Brief For Appellant, p. 25. Colon fails to explain why this ruling

violated Colon’s Fifth, Sixth or Fourteenth Amendment rights.        His brief

merely argues that this testimony violated Pennsylvania’s evidentiary law

concerning prior inconsistent statements.     Id. (citing Commonwealth v.

Lively, 610 A.2d 7 (Pa.1992)). Thus, Colon has waived this argument. See

Johnson, 985 A.2d at 924 (argument waived where appellant fails to

develop issue in meaningful fashion capable of review).

      We review Colon’s fourth and fifth arguments together, because they

concern the same subject matter. Colon asserts that the trial court should

have granted a mistrial based on two questions by the prosecutor to

Investigator Perkins that referred improperly to Colon’s pre-arrest silence.

The prosecutor’s first question was: “Did [Colon] come in to see you

voluntarily?” Investigator Perkins answered: “No.” N.T. 634. Trial counsel


                                    - 15 -
J-A14025-15


objected to this question and moved for a mistrial. Id. Although the trial

court did not decide the motion for mistrial on the record, it implicitly denied

this motion by proceeding with trial the following day. The second question

took place at the resumption of trial the following day.       The prosecutor

asked: “And can you tell us, Investigator Perkins, did [Colon] come into City

Hall or to the Reading Police Department as the other individuals whom you

interviewed did?” Investigator Perkins answered, “No, he didn’t.”10 Id. at

649.    The trial court later stated in its Pa.R.A.P. 1925 opinion that the

prosecutor’s comments were “inflammatory” but “did not rise to the level

which would necessitate a mistrial.” Trial Court Opinion, pp. 6, 7.

       For purposes of this appeal, we will assume that the prosecutor

engaged in misconduct by referring to Colon’s pre-arrest silence through

questions to Investigator Perkins about whether Colon came to the police

station voluntarily. Commonwealth v. DiNicola, 751 A.2d 197, 201

(Pa.Super.2000) (defendant’s pre-arrest silence may not be admitted into

evidence when defendant does not testify at his own trial).      We conclude,

however, that this conduct does not require a new trial.


____________________________________________


10
   Although Colon did not renew his request for a mistrial after the second
question, renewal was unnecessary. Cf. Schwegel v. Goldberg, 228 A.2d
405, 408 (Pa.Super.1967) (where litigant objected to original question, but
did not renew his objection after answer, judge's action in admitting
testimony was ruling adverse to litigant, and such ruling obviated need for
taking additional exception).



                                          - 16 -
J-A14025-15


      We   evaluate    prosecutorial   misconduct      under   a   harmless   error

standard. Commonwealth v. Judy, 978 A.2d 1015, 1020 (Pa.Super.2009).

“In reviewing prosecutorial remarks to determine their prejudicial quality,

comments cannot be viewed in isolation but, rather, must be considered in

the context in which they were made.”           Id.   Our review of prosecutorial

misconduct requires us to evaluate whether a defendant “received a fair

trial, not a perfect trial.”   Id.   The remedy of a mistrial is an extreme

remedy required only when one or more incidents of prosecutorial

misconduct are “of such a nature that its unavoidable effect is to deprive the

appellant of a fair and impartial tribunal.” Id. But where properly admitted

evidence of guilt “is so overwhelming and the prejudicial effect of the error is

so insignificant by comparison that it is clear beyond a reasonable doubt that

the error could not have contributed to the verdict, then the error is

harmless beyond a reasonable doubt.” Commonwealth v. Miles, 681 A.2d

1295, 1302 (Pa.1996).

      Here, multiple eyewitnesses testified that Colon shot the victim during

a brawl that began after Colon and other males challenged the victim to

come outside of Gore’s house and fight. The victim died from two gunshot

wounds. Colon fled to New York after the shooting. Subsequently, following

his arrest, he wrote a letter demanding the murders of two individuals who

were cooperating with the Commonwealth against him.                    Given this

overwhelming evidence of guilt, the prosecutor’s two isolated questions on


                                       - 17 -
J-A14025-15


two separate days to Investigator Perkins did not have the unavoidable

effect of depriving Colon of a fair and impartial jury.

      For these reasons, we affirm Colon’s judgment of sentence.

      Judgment of sentence affirmed.


      President Judge Emeritus Bender joins in the memorandum.


      Judge Strassburger concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




                                     - 18 -